Title: Pennsylvania Assembly: Representation to the Proprietors, 23 August 1751
From: Pennsylvania Assembly
To: 


To the Honourable Thomas Penn, and Richard Penn, Proprietaries of the Province of Pennsylvania, &c.
The Representation of the General-Assembly of the said Province, met at Philadelphia, the Twenty-third Day of the Sixth Month, 1751.
May it please the Proprietaries,
The first Settlers of this Province unanimously concurred with your worthy Father, to lay the Foundation of their Settlements, in doing Justice to the Native Indians, by coming among them as Friends, upon an equitable Purchase only: This soon appeared to be the best and safest Way to begin the Infant Settlement, by the Veneration and Love it procured from those People, who kindly supplied the Wants of many, then destitute of the Necessaries of Life; and, as the Settlements increased, retired to make Room for their new Guests, still preserving that Esteem and Veneration which had been so strongly impressed upon their Minds. By this voluntary Retreat, all were satisfied, for there was Room enough for all; and the good Faith so carefully kept with those who were nearest, gave the more distant Indian Nations that favourable Opinion of us, which our continuing to act on the same Principles of Justice hath supported to this Day: They entered freely into our Alliance; they became the Guards of our Frontiers against the French, and French Indians, by obliging them to observe a Neutrality towards us, as we experienced during the Course of the last War; and we have Reason to think we now share largely in their Affections. But this beneficial Friendship hath neither been procured nor continued without a very great Expence to the People of this Province, especially for some Years past, wherein we find the Assemblies (demonstrating that their Unwillingness to contribute to military Preparations, was neither from Want of Publick Spirit, nor through unseasonable Parsimony, but from the Motives of Conscience only) opened their Hands liberally to all the Purposes of Peace, among those who could best, under God, preserve our distant Settlements against the Depredations of an active and powerful Enemy; without strictly enquiring at that Time, how far the People alone ought to bear the Burden of those Expences. But as that Burden became yearly more and more heavy, the Assemblies were naturally led to request the Assistance of the Proprietaries, and we hoped an Application so apparently reasonable might have their Approbation. We are therefore much concern’d to receive an Answer so different from our Expectations, in which the Proprietaries are pleased to say, “That they do not conceive themselves under any Obligation to contribute to Indian or any other publick Expences, even tho’ Taxes were laid on the People for the Charges of Government: But as there is not One Shilling levied on the People for that Service, there is the less Reason for asking any Thing of them. Notwithstanding which, they have charged themselves with paying to the Interpreter, much more than could be due to him on any Treaties for Land, and are at this Time at the Expence of maintaining his Son, with a Tutor, in the Indian Country, to learn their Language and Customs for the Service of the Province, as well as of sundry other Charges on Indian Affairs. That they have been at considerable Expence for the Service of the Province both in England and here; that they purchase the Land from the Indians, and pay them for it; and that they are under no greater Obligation to contribute to the Publick Charges than any other Chief Governor of any of the other Colonies.”
Upon which we beg Leave respectfully to represent to our Proprietaries, That the Preserving a good Understanding with the Indians, more particularly advances the Interest and Value of the Proprietary Estate than that of any other Estate in the Province, as it gives the Proprietaries an Opportunity of purchasing at a low Price, and selling at high Rates, great Tracts of Land on the Frontiers, which would otherwise be impracticable. That therefore, tho’ they may conceive themselves under no Obligation by Law, they are under the much stronger Obligations of natural Equity and Justice, to contribute to the Expence of those Indian Treaties and Presents, by which that good Understanding, so beneficial to them, is maintained. That altho’ formal Taxes have not been laid in this Province during some Years past, for the Support of the Proprietaries Lieutenant-Governor, and defraying the Charges of Indian Treaties, yet the Interest of our Paper Money is a virtual Tax on the People, as it arises out of, and is paid by, their Labour, and our Excise is a real Tax, yielding about Three Thousand Pounds per Annum, which is principally expended in those Services, besides the Tax of Licences of various Kinds, amounting to considerable Sums yearly, which have been appropriated wholly to the Support of the Governor. That the Assemblies of this Province have always paid the Accounts of our Indian Interpreter for his Publick Services to his full Satisfaction; and we believe future Assemblies will not fail to do, in that Respect, what may reasonably be expected from them, when his Son shall be thought qualified to succeed him. Nor do we doubt their Discharging all just Debts for Expences properly chargeable to the Province, whether made here or in England, whenever the Accounts are exhibited. We are nevertheless thankful to our Proprietaries for their Care in our Affairs, and their Endeavours to provide a well qualified Successor to our present Interpreter, as such a One may be of Service to the Publick, as well as to the private Interests of their Family.
We would farther entreat our Proprietaries to consider, That their great Estate not lying in Britain, is happily exempt from the Burthens borne by their Fellow Subjects there, and cannot, by any Law of ours, now in Being, be taxed here. That therefore, as they are not obliged, on Account of that Estate, to bear any Part of the Charge of any War the British Nation may be involv’d in, they may with us more freely contribute to the Expence of preserving Peace, especially on the Borders of their own Lands, as the Value of those Lands so much depends upon it.
We beg Leave further to observe to our Proprietaries, that the Act forbidding all others to purchase Lands of the Natives, establishes a Monopoly solely in their Favour; that therefore they ought to bear the whole Charge of Treaties with the Indians for Land only, as they reap the whole Benefit. And that their paying for Land (bought, as we conceive, much the cheaper for the Provincial Presents accompanying those Treaties) which Land they sell again to vast Advantage, is not a satisfactory Reason why they should not bear a Part of the Charge of such other Treaties, as tend to the common Welfare and Peace of the Province.
Upon the whole, since the Proprietaries Interests are so constantly intermixed, more or less, with those of the Province, in all Treaties with our Indian Allies; and since it appears that the Proprietaries think they already pay more than their Share, and the People (who have disbursed near Five Thousand Pounds within these Four Years, on those Occasions) think they pay abundantly too much, we apprehend that the surest Way to prevent Dissatisfaction on all Sides, will be, to fix a certain Proportion of the Charge of all future Provincial Treaties with the Indians, to be paid by the Proprietaries and Province respectively; and this, we hope, they will on further Consideration agree to, not only as it is in itself an equitable Proposal, but as it may tend to preserve that Union and Harmony between the Proprietaries and People, so evidently advantageous to both.
Sign’d, by Order of the House,
Isaac Norris, Speaker.
